235 Md. 689 (1964)
202 A.2d 757
JACKSON
v.
WARDEN OF THE MARYLAND PENITENTIARY
[App. No. 26, September Term, 1964.]
Court of Appeals of Maryland.
Decided July 31, 1964.
*690 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT, HORNEY, MARBURY and SYBERT, JJ.
PER CURIAM:
Application for leave to appeal from a denial of post conviction relief is denied for the reasons set out in the opinion of Judge Carter in the court below. The applicant is no stranger to this Court. Jackson v. State, 223 Md. 105; Jackson v. Warden, 227 Md. 637. The only point that possibly could not reasonably have been raised in the first post conviction proceeding before Chief Judge Niles, is his present claim that his arrest was illegal, disposed of by Chief Judge Niles on the ground that it could not be raised in a post conviction proceeding. If we assume, without deciding, that such a contention may be raised under some circumstances (as where it is relied on in connection with a search and seizure, Boston v. Warden, 233 Md. 623), it could not aid the petitioner here. We have repeatedly held that the mere fact of an illegal arrest is not a ground for relief. Slater v. Warden, 233 Md. 609, 611, and cases cited; Ledbetter v. Warden, 234 Md. 643, 200 A.2d 81; Simms v. Warden, 234 Md. 652, 200 A.2d 149. Petitioner here restricts his contention to the narrow point that his arrest without a warrant was illegal as the "misdemeanor" was not committed in the presence of the arresting officer. No attendant illegal search and seizure is alleged.
Application denied.